Order filed April 13, 2021 Withdrawn; Order Filed April 20, 2021.




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00141-CV
                                   ____________

                       WLSC INCOPRO, LLC, Appellant

                                        V.

                   ADMIRAL INSURANCE COMPANY, Appellee


                     On Appeal from the 152nd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-24459

                                     ORDER

      On April 13, 2021, this court issued an order directing appellant to pay the
filing fee. Appellant paid the filing fee on March 31, 2021. The previous order was
issued in error.

      The April 13, 2021 order issued in this matter is withdrawn.

                                  PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Hassan.